MEMORANDUM
PER CURIAM.
Movant appeals from the denial of his post-conviction motion based on Rule 29.15. He was convicted of murder in the first degree and robbery in the first degree and sentenced to concurrent terms of life imprisonment without eligibility for probation or parole for fifty years for the murder and twenty-five years for the robbery. The original conviction was affirmed in State v. Barnes, 740 S.W.2d 340 (Mo.App.1987).
*566Following the filing of the motion to vacate the conviction and the filing of an unverified amended motion the court held a non-evidentiary hearing on whether the motion stated grounds for relief under Rule 29.15. A transcript of that hearing is before us. The court dismissed the motion without further hearing and filed findings of fact and conclusions of law. The grounds asserted in the unverified amended motion not contained in the original motion were not properly before the court below and are not properly before us. Kilgore v. State, 791 S.W.2d 393 (Mo. banc 1990).
We have nevertheless reviewed the allegations of both motions, the record in the original trial, the transcript of the motion hearing, and the extensive findings and conclusions of the motion court. Those findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion. The order of the motion court is affirmed pursuant to Rule 84.16(b).
Order affirmed.
All concur.